                                            IN THE
                                 UNITED STATES DISTRICT ~OURT
                                           FOR THE
                                 WESTERN DISTRICT OF VIRGINIA
                                      DANVILLE DIVISION

      UNITED STATES OF AMERICA                   )
                                                 )
           ~                                     )      Criminal No.: 4:18-cr-00011
                                                 )
       SHANICQUA LATRICE COLEMAN                 )
/
          (a/k/a "Egg")                         -)

                                      STATEMENT OF FACTS

            The parties stipulate that the allegations contained in the First Superseding Indictment
    and the following facts are true and correct. Defendant SHANICQUA LATRICE COLEMAN
    acknowledges that had this matter gone to trial, the United States would have proven each of
    these facts beyond a reasonable doubt.

            In the summer of 2016, Tenikqua Fuller ("Fuller") and SHANICQUA LATRICE
    COLEMAN ("COLEMAN") lived at the Southwyck Apartments, in an apartment on the first
    floor of building no. 115, which was the last apartment building on the left on North Hills Court.
    Southwyck Apartments is located in Danville, Virginia, which in turn is located in the Western
    District of Virginia.                                                      :

           On June 15, 2016, COLEMAN was not present f~r and did not ··see a shooting at
    approximately 10:30 p.m. outside ofbuilding no. 111 at Southwyck Apartments. No one was in
    her apartment before, during, or after the shooting.

            On August 20, 2016, COLEMAN was present at Southwyck Apartments. For part of
    the day, she was present at Ashley Ross's apartment, which was located on the third floor of
    building no. 111. At other times, COLEMAN hung out in her apartment with her young son.
    At different times, individuals came in and out of the apartments, including Phillip Miles (a/k/a
    "R"), Kevin Trent, Jr. (a/k/a "Bad Ass" or "Gates"), Dashaun Trent (a/k/a "Six" or "DaDa"),
    Kanas Trent (a/k/a "LA"), Shabba Chandler (a/k/a "Trill"), and Laquante Adams (a/k/a "Spazz").
    At some point, someone discussed that there may be a shooting that night. A little after 9 p.m.,
    Fuller returned from herwork. at Wal-Mart.

            At approximately 10:30 p.m. that night, COLEMAN ru:i.d Fuller were in their apartment
    when gunfire from multiple firearms occurred outside of her apartment. COLEMAN was asleep
    in her room with the fan on and did not hear the gunfire. COLEMAN did not see who fired
    shots or who was outside during the shooting. When the shooting was over, a man lay dead on
    Defendant's Initials: 3Q__

                                               Page 1 of3
,----,.--------~-------




                                                                                                     .. I
           the steps of the apartment across from her apartment building. A few minutes after the shooting
           ended, Miles, Kevin Trent, Jr. and Stevie Johnson (a/k/a "No Good") entered her apartment
           through a back bedroom window. COLEMAN later disco.vered that all were armed and all
           appeared to have just been involved in the shooting outside her apartment. Fuller helped hide
           their firearms. Fuller prqvided bleach to Miles, Kevin Trent, Jr.,· and Johnson so they could
           eliminate gun powder residue from their skin. When police knocked on the apartment door
           later, Fuller and COLEMAN lied to the police and stated that they had not seen or heard
           anything, although, at the time, Miles, Kevin Trent, Jr., and Johnson were in their apartment.
           By lying to the police, COLEMAN was trying to help Miles, Trent Jr., and Johnson avoid
           detection by law enforcement. Miles, Kevin Trent,' Jr. and Johnson stayed in the apartment
           overnight. The three firearms used in the shooting stayed in their apartment a few more days.

                    On May 7, 2018, COLEMAN appeared before a federal grand jury sitting in
            Charlottesville, Virginia. While testifying before the grand jury, which was investigating gang
            violence in Danville, Virginia, COLEMAN repeatedly lied under oath regarding her knowledge
            of the Rollin ,60s Crips, the Milia Bloods, and the murder of Christopher Motley on August 20,
            2016. The testimony provided to the Grand Jury was material to the Grand Jury's investigation.
            COLEMAN did so in order to protect herself and also to help others avoid detection by law
            enforcement.

                   The actions taken by COLEMAN as described above were taken willfully, knowingly,
           and with the specific intent to violate the law. COLEMAN did not take those actions by
           accident, mistake, or with the belief that they did not violate the law. COLEMAN
           acknowledges that the purpose of the foregoing statemen,t of facts is to provide an independent
           factual basis for her guilty plea. It does not necessarily identify all of the persons with whom·
           the defendant might have engaged in illegal activity.




                                                                ather L. Carlton
                                                              Ronald M. Huber
                                                              Assistant United States Attorneys

                                                              Michael J. Newman .
                                                              Special Assistant United States Attorney

                   After consulting with my attorney and pursuant to the plea agreement entered into this
           day, I stipulate that the above Statement of Facts is true and accurate, and that had the matter
           proceeded to trial, the United States would have proved the same beyond a reasonable doubt.


                                                              SHANIC UALATRICECO EMAN
           Defendant's Initials: <b~

                                                     Page 2 of3
        I am SHANICQUA LATRICE COLEMAN's attorney. I have carefully reviewed the
above Statement of Facts with him. To my knowledge, his decision to stipulate to these facts is
an informed and voluntary one.


                                                                ·co, Esquire
                                                    Counsel for Defendant




Defendant's Initials:~-"""~~-

                                          Page 3 of3
